Opinion by
Judge PIines :
The only question we need consider is whether the legal title to the land in controversy passed under the will of Kate A. Pope to the executor of her will or to the devisees under the will. If the legal title passed to the executor he was a necessary party to the *253action by appellees to subject the land to their claim; if it did not, he has no right to be heard here.

Elliott & Hemminggray, for appellant.

The will enumerates the property owned by the testatrix, contains certain specific devises and directs the executor to appropriate $10,-000 to the erection of a church building, and disposes of the remainder of the estate to Mrs. Jacobas and Wallace Pope. The will directs the land to be sold but gives the executor no more power over it or interest in it than he would have if he were simply directed to sell enough of the lands to pay the. debts. In such cases the executor has the naked power of sale and conveyance, with none of the duties of trustee and no beneficial interest of any kind. From the whole tenor of the will it appears that the testatrix intended nothing more.
Judgment affirmed.